Order entered December 2, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01283-CV

                                WHOA USA, INC., Appellant

                                               V.

                           REGAN PROPERTIES, LLC, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-04211-2011

                                           ORDER
       Before the Court is court reporter Indu Bailey’s November 30, 2016 request for an

extension of time to file the reporter’s record. Ms. Bailey’s request is GRANTED. The

reporter’s record shall be filed by January 17, 2017.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE